      


 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9       JEROME JULIUS BROWN,                           Case No. C19-295 RSM
10
                     Plaintiff,                         ORDER TO SHOW CAUSE
11
                       v.
12
13       USPS PMG,

14                Defendants.
15
             Pro se Plaintiff Jerome Julius Brown has been granted leave to proceed in forma
16
     pauperis in this matter. Dkt. #4. The Complaint was posted on the docket on March 21, 2019.
17
     Dkt. #5. Summons has not yet been issued.
18
19           Mr. Brown brings suit against the United States Postal Service and various postal

20   officials. Dkt. #5. The facts and causes of action in this Complaint are not written in a
21
     coherent fashion. In an apparently erroneous citation, Mr. Brown states this is a case for
22
     restitution for injuries under 18 U.S.C. § 1106. For “amount in controversy” Mr. Brown states
23
24   “John Brennan title company, Liber 6261 Folio 844 being the same as Liber 5348 Folio 480

25   Pat(ies) Jerome Julie & Patricia Ann Brown no consideration to sell.” Id. at 5. The Court
26   cannot understand what Mr. Brown is saying here. Under “statement of claim,” Mr. Brown
27
     similarly writes “no consideration to sell,” and other out-of-context phrases. Mr. Brown states
28



     ORDER TO SHOW CAUSE - 1
      

     that Megan Jane Brennan owes him $5,838,070.00 on a promissory note. Id. at 5. Where his
 1
 2   Complaint contemplates summarizing this promissory note, Mr. Brown has included a

 3   photocopy of what appears to be an unrelated docket entry from another case. See id. at 6. Mr.
 4
     Brown attaches a full page from a docket in another case with dates for docket entries in July of
 5
     2012. Id. at 7. Mr. Brown mentions “fraudulent title” and “forgery signatures” without
 6
 7   explanation.    Id. at 8.   Under the section for “relief,” Mr. Brown states only “cracked

 8   foundation, a crack in basement wall below water meter tunk [sic], relief a repair company
 9   ASAP, actual damages.” Id. at 9. At the end of the Complaint, where the form he is using
10
     includes three signature lines for multiple plaintiffs, Mr. Brown signs this document three
11
     times.
12
13            The Court will dismiss a Complaint at any time if the action fails to state a claim, raises

14   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
15   such relief. See 28 U.S.C. § 1915(e)(2)(B).
16
              As an initial matter, the Complaint fails to set forth a claim for relief as required by
17
     Federal Rule of Civil Procedure 8(a). There are almost no facts or coherent citations to law.
18
19   Mr. Brown fails to state a claim against the named Defendant. Plaintiff’s Complaint appears to

20   suffer from deficiencies that require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
21
              In Response to this Order, Plaintiff must write a short and plain statement telling the
22
     Court (1) the law or laws upon which his claims are based, (2) the facts giving rise to those
23
24   claims and how Defendant USPS is connected to this case, and (3) why this case should not be

25   dismissed as frivolous. This Response may not exceed six (6) pages. Plaintiff is not to file
26   additional pages as attachments. The Court will take no further action in this case until
27
     Plaintiff has submitted this Response.
28



     ORDER TO SHOW CAUSE - 2
      

            Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to
 1
 2   this Order to Show Cause containing the detail above no later than twenty-one (21) days

 3   from the date of this Order. Failure to file this Response will result in dismissal of this case.
 4
 5
            DATED this 22ND day of March 2019.
 6


                                                   A
 7
 8
                                                   RICARDO S. MARTINEZ
 9                                                 CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
